DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-17 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1- of U.S. Patent No. 11,335,151. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and instant application inventive scope encompass providing communication between two device using Bluetooth Low Energy (BLE) by transmitting advertising packets and discovering characteristics and related services using GAP transitioning onto GATT communication layers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (“APA”, Fig.7 and/or Fig. 8) in view of Mu et al. (“Mu”, US 2018/0324156 A1) and Albrecht et al. (“Albrecht”, US 2017/0272166 A1). 	1) Regarding claims 1 and 17, a reader for communicating with a user terminal using Bluetooth Low Energy (BLE) (applicant’s specification, in the discussion of related section, the applicant uses the term conventional to describe known Bluetooth communication protocols to communicate with a mobile terminal. Fig. 7 is communication session between a reader and a mobile terminal using conventional methods. Therefore, the reader 4000 of Fig. 7 will be considered as admitted prior art (APA) illustrating a reader communicating with a user terminal 1000 using BLE, corresponding disclosure for Fig. 7 of applicant’s specification), comprising:  	 a communication unit (Fig. 7 illustrates the reader being able to communicate with the user terminal using BLE data exchange, hence the reader comprises a communication unit. Furthermore, Mu illustrates, in ¶0055 with reference to Figs. 1-5, the concept of providing a network interface component (corresponding to a communication unit) to enable devices to communicate using a Bluetooth protocol)); and  	a processor (Fig. 7 illustrates the reader performing programmable steps to enable the methods to be performed. Furthermore, Mu discloses, in ¶0055 with reference to Figs. 1-5, the concept of providing a processor to enable devices to communicate using a Bluetooth protocol. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate a processor into the reader and the user terminal of reader 4000 of APA of Fig. 7, with the motivation to enhance the processing features of the system), wherein the processor configured to perform a method comprising:  		transmitting a first advertising packet to the user terminal (APA: Fig. 7 step 1100). 	As per the limitation as a peripheral device role in a Generic Access Profile (GAP) in a BLE protocol stack. 	Applicant’s specification, on page 26, lines 10-14, admits that reader 4000 of Fig. 7 conventionally serves as a peripheral role in the GAP layer. Furthermore, Albrecht discloses, in ¶0020, the concept of using a Bluetooth discovery and connection protocol in which one of the devices operates in a peripheral role in the GAP layer.   		As per the limitation performing a first authentication with the user terminal that has received the first advertising packet as the peripheral device role in the GAP (Applicant’s specification, on page 23, lines 19-24 with reference to Fig. 7 step 1400, admits that conventionally the reader and user terminal recognize or acknowledges each other (corresponding to authenticating each other)). 	As per the limitations 	discovering a service of the user terminal by the reader that has transmitted the first advertising packet after the first authentication is performed, as a client role in Generic Attribute Profile (GATT) in a Bluetooth stack. 	Mu discloses, in ¶0033-50 with reference to Fig. 3, the concept of enabling devices with client server application respectively installed to be able to perform Bluetooth protocol involving GATT profile to enable GATT capable service discovery, hence each device can be considered to be operating in a server client role throughout the Bluetooth protocol. Notice that the device 304 initially operates in a peripheral role and the device 300 operates as a central device). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of enabling devices with client server application respectively installed to be able to perform Bluetooth protocol involving GATT profile to enable GATT capable service discovery, into the system as taught by the APA, Mu and Albrecht, with the motivation to enhance the communication features of the system. 	As per the limitation obtaining a first service data from the user terminal in response to the discovering service as the client role in the GATT (Mu discloses, in ¶0037-38, that a service is a collection of characteristics values. Fig. 3 illustrates that device 304 receiving a Read Characteristic message and then transmitting a onCharacteristicRead message, hence a characteristic value of the service is obtained by device 304 to enable the corresponding service to be discovered); 	discovering characteristic of the user terminal based on the first service data as the client role in the GATT (Mu discloses, in ¶0042, that the device 300 enumerates the GATT services of the peripheral device 304, hence the Read Characteristic messages enable the device 304 to determine/discover that the device 300 is able to enumerate the services of the device 304); and  	obtaining a first characteristic data from the user terminal in response to the discovering characteristic (Mu discloses, in -¶0046, that after a successful handoff the device 300  switches roles with the device 304, hence based on the indication that the device 300 is able to enumerate the services that was performed on the device 304. The device 304 would be performing as the central device for the next communication session if the service session is still be performed by device 300. Therefore, the device 304 would receive the readable characteristics and session information, as described in ¶0042, instead of the device 300 as disclosed). 	3) Regarding claim 7, the APA, MU and Albrecht teach wherein the reader is a peripheral device in Generic Access Profile (GAP) and the user terminal is a central device in the GAP (see analysis of the rejection of claims 1 and 17); and  	wherein the reader is a client device in Generic Attribute Profile (GATT) and the user terminal is a server device in the GATT (Albrecht discloses, in ¶0020, the discloses the concept of operating in as a server device in the GATT). 	4) Regarding claim 11, the APA, Mu and Albrecht with the same motivation to combine in the rejection of claims 1 and 17 teach a non-transitory computer-readable recording medium (Mu: Fig. 5: memory 501) having recorded thereon a program (Mu: ¶0055) for performing the method of claim 1 (see analysis of the rejection of claims 1 and 17). 	5) Regarding claim 12, the APA, Mu and Albrecht with the same motivation to combine in the rejection of claims 1 and 17 teach a method for controlling a user terminal communicating with a reader using Bluetooth Low Energy (BLE) (see analysis of the rejection of claims 1 and 17), comprising: 	obtaining a first advertising packet from the reader as a central device role in a Generic Access Profile (GAP) in a BLE protocol stack (see analysis of the rejection of claims 1 and 17; also see APA Fig. 7; and Mu Fig. 3);  	performing a first authentication with the reader that has transmitted the first advertising packet as the central device role in the GAP (see analysis of the rejection of claims 1 and 17; also see APA Fig. 7; and Mu Fig. 3);  	obtaining, by the user terminal that has obtained the first advertising packet, discovering service from the reader after the first authentication is performed as a server role in a Generic Attribute Profile (GATT) in the BLE protocol stack (see analysis of the rejection of claims 1 and 17; also see Albrecht: ¶0020; and Mu: Fig. 3);  	transmitting a first service data to the reader in response to the discovering service as the server role in the GATT (see analysis of the rejection of claims 1 and 17; also see APA Fig. 7; and Mu Fig. 3); 	obtaining discovering characteristic from the reader based on the first service data as the server role in the GATT (Albrecht: ¶0020; Mu: ¶0041-44: Fig. 3); and 	transmitting a first characteristic data to the reader in response to the discovering characteristic as the server role in the GATT (Albrecht: ¶0020; Mu: Fig. 3). 	6) Regarding claim 13, see analysis of the rejection of claims 1 and 17. 	7) Regarding claim 14, the APA, Mu and Albrecht with the same motivation to combine in the rejection of claims 1, 12 and 17 teach a non-transitory computer-readable recording medium (Mu: Fig. 5: memory 501) having recorded thereon a program (Mu: ¶0055) for performing the method of claim 12 (see analysis of the rejection of claims 1, 12 and 17). 	8) Regarding claim 15, the APA, Mu and Albrecht with the same motivation to combine in the rejection of claims 1 and 17, and with the consideration of the reader of claims 1 and 17 corresponding to the claimed first device and the user terminal corresponding to the claimed second device, the APA combined with MU and Albrecht teach a method for controlling a user terminal communicating with a reader using Bluetooth Low Energy (BLE), see analysis of the rejection of claims 1 and 17.  	9) Regarding claim 16, the APA, Mu and Albrecht with the same motivation to combine in the rejection of claims 1 and 17, and with the consideration of the reader of claims 1 and 17 corresponding to the claimed first device and the user terminal corresponding to the claimed second device, the APA combined with MU and Albrecht teach a non-transitory computer-readable recording medium (Mu: Fig. 5: memory 501) having recorded thereon a program (Mu: ¶0055) for performing the method of claim 15 (see analysis of the rejection of claims 1 and 17).
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (“APA”, Fig.7) in view of Mu and Albrecht, and in further view of Lupovici (US 2017/0228953 A1, IDS), Saed et al. (“Saed”, US 2016/0150352 A1, IDS) and Davis et al. (“Davis”, US 2014/0320261 A1, IDS). 	1) Regarding claim 2, as per the limitation wherein the reader is connected to a legacy reader provided in a predetermined device.  	Lupovici discloses, in  Fig. 6, the concept of providing a legacy reader provided in an access control system in connection with a reader to enable access control features. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing a legacy reader in connection with a reader as taught by Lupovici, into the APA, Mu and Albrecht, with the motivation to enhance the control features of the system.  	As per the limitation provides a first communication protocol including the BLE not supported by the legacy reader.  	Saed discloses, ¶0007, the concept of using BLE protocol to enable authentication between devices that communicate with different protocol (e.g., BLE protocol and Bluetooth Classic (BTC) protocol, which are not normally compatible (see ¶0006)). Saed discloses, in ¶0026; ¶0031-37 with reference to Fig. 2, BLE protocol may be used to authenticate device after advertisement operations with a mobile device, and based on authentication with mobile device the system enable connection to another device that operates with the BTC protocol. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using BLE protocol to enable authentication between devices that communicate with different protocol as taught by Saed, with the motivation to enhance the communications features of the system. 	As per the limitation wherein the reader obtains data from the user terminal in the first communication protocol (Saed: ¶0031-37). 	As per the limitation the method further comprising converting a format of data obtained from the user terminal into a format interpreted by the legacy reader; and transmitting the converted data to the legacy reader in a second communication protocol supported by the legacy reader. 	Lupovici discloses, in abstract; ¶0008, the concept of using two different protocol when using a reader with a legacy reader.  	Davis discloses, in ¶0008; ¶0045, converting received credentials to a format that an existing reader can understand the data. 	Thus at the filing on invention, it would have been obvious to a person of ordinary skill in the art to incorporate interacting with a first BLE protocol and then communicating with an existing reader with another protocol that support data format understandable by the existing reader, with the motivation to enhance the security and communication features of the system. 	2) Regarding claim 3, APA, Mu, Albrecht, Lupovici, Saed and Davis with the same motivation to combine, as presented in the rejection of claim 2, teach wherein the reader is connected to a legacy reader provided in a predetermined device (see analysis of the rejection of claim 2), wherein the reader communicates with the user terminal in a first communication protocol including the BLE not supported by the legacy reader and communicates with the legacy reader or the predetermined device in a second communication protocol supported by the legacy reader (see analysis of the rejection of claim 2), wherein the reader obtains data from the user terminal in the first communication protocol (see analysis of the rejection of claim 2), and 	the method further comprising: 	 	performing an authentication of the user terminal for the legacy reader based on data obtained from the user terminal (Saed: ¶0035-37); and 		providing the data to the legacy reader in the second communication protocol based on a result of the authentication (Saed: ¶0035-37), when the user terminal has an authority to provide information to the legacy reader (Saed: ¶0035-37; Lupovici: ¶0103).
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (“APA”, Fig.7) in view of Mu and Albrecht, and in further view of Kwon et al. (“Kwon”, US 2017/0279808 A1). 	1) Regarding claim 4, as per the limitation obtaining a scan request packet from the user terminal after transmitting the first advertising packet; and transmitting a scan response packet to the user terminal in response to the scan request packet. 	Kwon discloses, in ¶0018; ¶0089; ¶0195; ¶0200 with reference to Fig. 22, the concept of using a scan request and receiving a corresponding scan request response. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a scan request and receiving a corresponding scan request response as taught by Kwon, into the system as taught by the APA, Mu and Albrecht, with the motivation to enhance the communications features of the system.
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (“APA”, Fig.7) in view of Mu and Albrecht, and in further view of Elg (US 2009/0047991 A1). 	1) Regarding claim 5, as per the limitation storing a handle value of the user terminal. 	Elg discloses, in ¶0082, the concept of storing handle value to enable location of desired services within a service record. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of storing handle value to enable location of desired services within a service record as taught by Elg, into the system as taught by the APA, Mu and Albrecht, with the motivation to enhance the communications features of the system. 	2) Regarding claim 6, as per the limitation storing an Universally Unique Identifier(UUID) of the user terminal. 	Elg discloses, in ¶0082, the concept of storing handle value corresponding to UUIDs to enable location of desired services within a service record. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of storing handle value corresponding to UUIDs to enable location of desired services within a service record as taught by Elg, into the system as taught by the APA, Mu and Albrecht, with the motivation to enhance the communications features of the system. 	
Allowable Subject Matter
Claim(s) 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	WO 2005091997 A2, reader and mobile device using Bluetooth communication. 	US 20170244576 A1; US 20170359162 A1; US 20180160301 A1, system providing advertisement messaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684